Case 1:19-cv-01075-MKB-PK Document 107 Filed 12/10/20 Page 1 of 3 PageID #: 1009
Case 1:19-cv-01075-MKB-PK Document 107 Filed 12/10/20 Page 2 of 3 PageID #: 1010




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

  DAVID SCOTT, et al.,

                            Plaintiffs

               v.                                             Civil Action No. 19 Civ. 1075

  FORMER WARDEN HERMAN QUAY, et al.,                          (Brodie, J.)
                                                              (Gold, M.J.)
                            Defendants



 ORDER FOR THE PRODUCTION OF INFORMATION CONCERNING INDIVIDUALS
    NO LONGER IN THE CUSTODY OF THE FEDERAL BUREAU OF PRISONS

        WHEREAS, Plaintiffs’ counsel have sought to have the Federal Bureau of Prisons (“BOP”)

 provide them with a list containing the names and self-reported addresses in BOP’s records of

 individuals who were housed in the West Building of the Metropolitan Detention Center in

 Brooklyn, New York (“MDC”) on all or some date(s) between January 27, 2019 and February 3,

 2019, who were in the custody of the BOP as of March 16, 2020 and have since been released (the

 “Additional Address Information”); and

        WHEREAS, Defendants object to the production of the Additional Address Information on

 the grounds that it is protected from disclosure by federal and state privacy laws and regulations,

 including but not limited to, the Privacy Act of 1974, 5 U.S.C. § 552a (“Privacy Act”) and 28

 C.F.R. § 513.34; and

        WHEREAS, on September 22, 2020, the Court overruled Defendants’ objections and

 ordered Defendants to produce the names and self-reported addresses of individuals who were

 housed at the MDC on all or some date(s) between January 27, 2019 and February 3, 2019, who

 were no longer in the custody of the BOP as of March 16, 2020; and


                                                 1
Case 1:19-cv-01075-MKB-PK Document 107 Filed 12/10/20 Page 3 of 3 PageID #: 1011




        WHEREAS, on October 2, 2020, the Court entered a Stipulation and Order for the

 Protection of Materials and Information Concerning Individuals Who Are No Longer in the

 Custody of the Federal Bureau of Prisons (“Protective Order”), see ECF No. 83; and

        WHEREAS, Defendants do not object to a Court Order authorizing the release of the

 Additional Address Information subject to the terms of the Protective Order.

        IT IS HEREBY ORDERED that the BOP and its employees are authorized pursuant to 5

 U.S.C. § 552a(b)(11) to produce to Plaintiffs’ counsel, pursuant to the terms of the Protective

 Order, the Additional Address Information, information that would otherwise be protected from

 disclosure by the Privacy Act.

        IT IS FURTHER ORDERED that Defendants must produce the Additional Address

 Information to Plaintiffs by December 18, 2020.




 SO ORDERED:



                                  12-09-2020
 HONORABLE STEVEN M. GOLD
 UNITED STATES MAGISTRATE JUDGE




                                                2
